— Order entered on or about January 9, 1961, denying defendant’s motion to dismiss the second amended complaint for legal insufficiency under rule 106 of the Rules of Civil Practice, unanimously reversed, on the law, with $20 costs and disbursements to defendant-appellant and the motion granted, with $10 costs, with leave, in the exercise of discretion, to plaintiff-respondent to serve a further amended complaint. The allegations of breach of covenant are *739patently conclusory and, therefore, insufficient. Concur — Breitel, J. P., Rabin, Stevens, Eager and Bastow, JJ.